United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3254
                                   ___________

                                        *
United States of America,               *
                                        *
            Appellee,                   *    Appeal from the United States
                                        *    District Court for the
      v.                                *    Western District of Missouri.
                                        *
Christopher Quezada,                    *
                                        *
            Appellant.                  *
                                   ___________

                             Submitted: February 15, 2006
                                Filed: April 10, 2006
                                 ___________

Before WOLLMAN, FAGG, and ARNOLD, Circuit Judges.
                           ___________

ARNOLD, Circuit Judge.

       After being found with a shotgun, Christopher Quezada was charged with being
a felon in possession of a firearm, see 18 U.S.C. § 922(g)(1). He moved to suppress
the admission of the shotgun into evidence, arguing that the deputy sheriff who
discovered the gun had no lawful basis for entering the apartment in which he found
it. The district court1 denied the motion, concluding that the entry was permissible



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
under the deputy's community caretaker function. Mr. Quezada appeals the denial of
the suppression motion. We affirm.

                                          I.
       The Clay County, Missouri, Sheriff's Department often serves papers in civil
proceedings. In this case, Deputy Danny Ruth went to Tiffany Giannone's apartment
to serve her with a child protection order. The deputy had been to Ms. Giannone's
apartment in the past and believed that she lived alone.

       Deputy Ruth knocked on the apartment door. Although the door had been
closed, the latch was not engaged; the door therefore yielded to the deputy's knock.
Through the gap in the door, the deputy could see that the lights were on in the
apartment and he heard a television playing. He shouted, "Deputy Sheriff, Sheriff's
Department!," into the apartment several times, but received no response. Deputy
Ruth then called his dispatcher and told him of the open door; the dispatcher in turn
"held the air" (stopped all other radio traffic) so that fellow police officers could hear
if the deputy needed assistance. With the radio silenced and his weapon drawn,
Deputy Ruth opened the door further and went inside.

      Soon after entering the apartment, Deputy Ruth looked down a hallway. There
he saw a pair of legs on the ground sticking out from a bedroom. As he got closer, the
deputy discovered that the legs belonged to a man lying on the ground with a shotgun
protruding from beneath him. Deputy Ruth yelled but received no reply. He kicked
the man's feet to no avail. Only when the deputy took the shotgun from underneath
the man did he begin to stir.

       After being handcuffed and moved to the living room, the man said that his
name was Carlos Pacheco and that he was staying in the apartment at Ms. Giannone's
invitation. Further investigation revealed, however, that the man's true name was
Christopher Quezada and that he had previously been convicted of felony theft.

                                           -2-
A grand jury indicted Mr. Quezada for being a felon in possession of a firearm in
violation of § 922(g)(1). After the district court denied his motion to suppress,
Mr. Quezada entered a conditional guilty plea, reserving the right to appeal the district
court's ruling. See Fed. R. Crim. P. 11(a)(2).

                                        II.
       Mr. Quezada maintains that Deputy Ruth's entry into the apartment was
unreasonable. Government officials may not conduct unreasonable searches or
seizures without running afoul of the fourth amendment. Generally speaking,
evidence gained from a fourth-amendment violation may not be used against a
defendant at trial. See Mapp v. Ohio, 367 U.S. 643, 654-55 (1961); Weeks v. United
States, 232 U.S. 383, 391-93, 398 (1914). We review the district court's denial of the
motion to suppress de novo. United States v. Williams, 429 F.3d 767, 771
(8th Cir. 2005).

       We note at the outset that there is a difference between the standards that apply
when an officer makes a warrantless entry when acting as a so-called community
caretaker and when he or she makes a warrantless entry to investigate a crime. Police
officers, unlike other public employees, tend to be "jacks of all trades," who often act
in ways totally divorced from the detection, investigation, or acquisition of evidence
relating to the violation of criminal law. Cady v. Dombrowski, 413 U.S. 433, 441
(1973). These activities, which are undertaken to help those in danger and to protect
property, are part of the officer's "community caretaking functions." Id. They are
unrelated to the officer's duty to investigate and uncover criminal activity. A police
officer may enter a residence without a warrant as a community caretaker where the
officer has a reasonable belief that an emergency exists requiring his or her attention.
Mincey v. Arizona, 437 U.S. 385, 392-93 (1978); United States v. Nord, 586 F.2d
1288, 1291 n.5 (8th Cir. 1978).




                                          -3-
       When acting to investigate and uncover crime, on the other hand, a police
officer acts at the core of his or her duties; it is to these types of actions that the
warrant clause of the fourth amendment is directed. See Johnson v. United States, 333
U.S. 10, 14 (1948). A warrantless entry in such circumstances must be justified by
probable cause to believe that a crime has been or is being committed and the
existence of what are called exigent circumstances. Examples of such circumstances
are when an officer is in hot pursuit of a fleeing felon, and when an officer reasonably
fears the imminent destruction of evidence or reasonably perceives a risk of danger
to the police or others. Minnesota v. Olson, 495 U.S 91, 100 (1990).

       The Supreme Court has held that reasonable belief, the standard used when
determining whether an officer may enter as a community caretaker, see Mincey,
437 U.S. at 392-93, is a less exacting standard than probable cause. Maryland v. Buie,
494 U.S. 325, 336-37 (1990). This has led to some concern that a police officer might
use his or her caretaking responsibilities as a pretext for entering a residence. The
Ninth Circuit, therefore, has held that to justify an entry like the one in the present
case an officer must have actually believed that an emergency existed and the belief
must have primarily motivated his or her actions. See United States v. Cervantes, 219
F.3d 882, 890 (9th Cir. 2000), cert. denied, 532 U.S. 912 (2001). This is contrary to
the principle applicable when an entry is justified by probable cause to believe that a
violation of law has occurred or is occurring; in those situations, the subjective intent
of the officer is immaterial, see Whren v. United States, 517 U.S. 806, 813 (1996).

       But we do not have to decide the legal relevance, if any, that the subjective
intent of the officer in the present case might have because the district court found on
an ample record that Deputy Ruth entered the apartment to investigate a possible
emergency situation. In fact, Mr. Quezada does not even assert that Deputy Ruth did
not believe that an emergency existed or that he used this belief as a pretext to search
for criminal wrongdoing. Deputy Ruth's entry into the apartment therefore violated



                                          -4-
the fourth amendment only if no reasonable officer could have believed that an
emergency was at hand.

       We agree with the district court that Deputy Ruth's belief was reasonable. Had
the apartment been dark and quiet, it might have been reasonable to assume that
Ms. Giannone had simply not closed the door securely on her way out. But when the
door opened, Deputy Ruth saw that the lights were on and heard a television playing,
making it more likely that someone was at home. When Deputy Ruth yelled into the
apartment several times but received no answer, a reasonable officer in the deputy's
position could conclude that someone was inside but was unable to respond for some
reason. Because Deputy Ruth had a lawful basis for entering Ms. Giannone's
apartment, the shotgun that he saw protruding from beneath Mr. Quezada is
admissible under the plain-view doctrine. See Arizona v. Hicks, 480 U.S. 321, 326
(1987); see also Coolidge v. New Hampshire, 403 U.S. 443, 465 (1971) (plurality
opinion).

                                        III.
     For the foregoing reasons, we affirm the district court's denial of Mr. Quezada's
motion to suppress.
                      ______________________________




                                         -5-